2013 UT App 211
_________________________________________________________

              THE UTAH COURT OF APPEALS

        STATE OF UTAH, IN THE INTEREST OF G.P. AND S.P.,
            PERSONS UNDER EIGHTEEN YEARS OF AGE.


                              R.P.,
                           Appellant,
                               v.
                         STATE OF UTAH,
                           Appellee.

                      Per Curiam Decision
                        No. 20130347‐CA
                      Filed August 29, 2013

          Second District Juvenile, Ogden Department
              The Honorable Michelle E. Heward
                           No. 1027272

        Lyle W. Hillyard and A. Jase Allen, Attorneys for
                           Appellant
        John E. Swallow and John M. Peterson, Attorneys
                          for Appellee
                Martha Pierce, Guardian ad Litem

       Before JUDGES THORNE, VOROS, and CHRISTIANSEN.


PER CURIAM:

¶1     R.P. (Mother) appeals the termination of her parental rights
in her children, G.P. and S.P. We affirm.

¶2     Mother argues that there was insufficient evidence to
support the juvenile court’s conclusion that termination of her
parental rights was in the children’s best interests. A juvenile
court’s findings of fact will not be overturned unless they are
                             In re G.P...


clearly erroneous. In re E.R., 2001 UT App 66, ¶ 11, 21 P.3d 680. A
finding of fact is clearly erroneous only when, in light of the
evidence supporting the finding, it is against the clear weight of the
evidence. Id. In reviewing a juvenile court’s order, this court “will
not disturb the juvenile court’s findings and conclusions unless the
evidence clearly preponderates against the findings as made or the
court has abused its discretion.” In re R.A.J., 1999 UT App 329, ¶ 6,
991 P.2d 1118. “When a foundation for the [juvenile] court’s
decision exists in the evidence, an appellate court may not engage
in a reweighing of the evidence.” In re B.R., 2007 UT 82, ¶ 12, 171
P.3d 435.

¶3      Mother asserts that the juvenile court did not properly
weigh the evidence. She contends that some evidence unfavorable
to her, such as her two attempts on the children’s lives, was given
too much weight, and that other evidence favorable to her was not
given enough weight. However, this court does not reweigh the
evidence where there is a foundation for the juvenile court’s
decision. See id.

¶4     Evidence was presented to support the juvenile court’s
decision that termination was in the children’s best interests.
Specifically, the evidence showed that Mother would likely always
be a safety risk for the children because she is able to mask her
symptoms and present well even when she is off medication.
Additionally, when in an unstructured environment, Mother has
shown a pattern of going off of her medication. Although Mother
could hide her symptoms for a time, her mental illness ultimately
manifests itself in severe episodes that put herself and others at
risk.

¶5     Conversely, the children’s stepmother provides a stable and
loving influence. Stepmother is willing to adopt the children and
make the relationship they have already formed permanent and
legal. Given Mother’s safety risks and the availability of a stable
and permanent relationship with Stepmother, the juvenile court




20130347‐CA                       2               2013 UT App 2011
                             In re G.P...


had sufficient evidence to find that termination of Mother’s
parental rights was in the children’s best interests.

¶6     Affirmed.1




1. The only issue Mother asserted in her petition was whether the
evidence was sufficient to support the juvenile court’s finding that
termination was in the children’s best interests. The arguments
made were wide ranging, however, and not confined to
challenging the evidence. To the extent that other issues were
raised in the arguments, we find them to be without merit and do
not address them further. See State v. Carter, 776 P.2d 886, 888 (Utah
1989).




20130347‐CA                       3               2013 UT App 2011